ACCEPTED
                                                             14-14-00278-CR
                                               FOURTEENTH COURT OF APPEALS
                                                           HOUSTON, TEXAS
                                                        1/28/2015 6:57:20 AM
                                                         CHRISTOPHER PRINE
                                                                      CLERK

           No. 14-14-00278-CR

                   In the                     FILED IN
           Court of Appeals            14th COURT OF APPEALS
                                          HOUSTON, TEXAS
                  For the
                                       1/28/2015 6:57:20 AM
      Fourteenth District of Texas     CHRISTOPHER A. PRINE
                At Houston                      Clerk




                No. 1243451
         In the 178th District Court
          Of Harris County, Texas



   CHADRICK CANARD JOHNSON
                  Appellant
                    v.
       THE STATE OF TEXAS
                  Appellee



STATE’S MOTION FOR EXTENSION OF TIME
   IN WHICH TO FILE APPELLATE BRIEF
TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1) and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for extension of

time in which to file the State’s brief in this case, and, in support thereof, presents the

following:

       1. In the 178th District Court of Harris County, Texas, in cause number 1243451,

The State of Texas v. Chadrick Canard Johnson, Appellant was convicted of murder,

and was sentenced to forty five years in the Texas Department of Criminal Justice,

Correctional Institutions Division, on March 19, 2014.

       2. A written notice of appeal was timely filed on March 19, 2014.

       4. The State’s brief was due on January 22, 2015.

       5. An extension of time in which to file the State’s brief is requested until January 30,
          2015.

       6. Three previous extensions of time have been requested by the State.

       7. The facts relied upon to explain the need for this extension are:

       The State’s Assistant District Attorney on appeal was mobilized to active duty
       in the United States Navy on January 23, 2015. The original expected date of
       this 1 year mobilization order was February 6, 2015, but was accelerated with
       minimal notice. The requirement to relocate from Houston to Norfolk,
       Virginia required a significant utilization of time previously intended to
       complete this brief, and delayed the work on all assigned briefs. Temporary
       relocation and mobilization requirements have been completed and work on
       this brief has resumed. The State’s Assistant District Attorney on appeal will
       submit this brief by the end of the current week.

       WHEREFORE, the State prays that this Court will grant an extension of time until

January 30, 2015 in which to file the State’s brief in this case.
Respectfully submitted,



SETH GAGLIARDI
Assistant District Attorney
Harris County, Texas
1201 Franklin, Suite 600
Houston, Texas 77002
(713) 755-5826
TBC No. 24073207
                             CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been emailed and faxed

to the attorney for the Appellant on January 28, 2015:

       Glenn Youngblood
       5555 South Loop West, Suite 396
       Bellaire, TX 77401
       Phone: (713) 432-1013
       Fax: (713) 574-3042
       Email: glenlaw1@comcast.net




                                                         SETH GAGLIARDI
                                                         Assistant District Attorney
                                                         Harris County, Texas
                                                         1201 Franklin, Suite 600
                                                         Houston, Texas 77002
                                                         (713) 755-5826
                                                         TBC No. 24073207

Date: January 28, 2015